Appeal by the *598defendant from two judgments of the Supreme Court, Queens County (Buchter, J.), both rendered January 27, 1994, convicting him of criminal sale of a controlled substance in the fifth degree (two counts, one as to each indictment), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Contrary to the defendant’s contentions, the court did not improvidently exercise its discretion in denying his application to withdraw his pleas of guilty (see, People v Ladelokun, 192 AD2d 723; People v Pettway, 140 AD2d 721, 722). Additionally, the record of the plea allocutions demonstrates that the trial court, when confronted with statements casting doubt upon the defendant’s guilt, properly conducted further inquiry to ensure that the defendant’s pleas were knowing and voluntary, and that he possessed the necessary criminal intent (see, People v Lopez, 71 NY2d 662).
Contrary to his contention, the defendant received the effective assistance of counsel (see, People v Baldi, 54 NY2d 137). The defendant’s attorney negotiated advantageous plea agreements that substantially limited the defendant’s exposure to imprisonment (see, People v Ladelokun, 192 AD2d 723, supra; People v Nicholls, 157 AD2d 1004). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.